Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed with the current application on September 22nd, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the bell mouth fixing protrusions are attached to the bell mouth and how the bell mouth fixing protrusions correspond to the air supply duct coupling holes as described in the specification.  Figure 3 does not show what is claimed in claim 14: “wherein the air supply duct has coupling holes in positions corresponding to positions of the plurality of bell mouth fixing protrusions such that the bell mouth is fixed to a predetermined position as the plurality of bell mouth fixing protrusions are inserted in the coupling holes.”
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a guide part disposed in the redirection portion and configured to” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding claim 11, Applicant’s specification teaches sufficient structure: 
[0085] As described above, a differential pressure value may be stabilized by adjusting the length of the stabilizing portion 23. However, due to a problem in design dimensions, there may be a limitation in improving the stability of the differential pressure value by increasing the length of the stabilizing portion 23. To solve this problem, the air supply duct 20 according to an embodiment of the present disclosure may further include the guide part 27. 
 
[0086] The guide part 27 may be disposed in the redirection portion 22 and may form a slope slighter than the slope of a lower end of the inner surface of the redirection portion 22 with respect to the vertical direction. The guide part 27 may be formed of a material having elasticity and may be formed to cover part of the inner surface of the redirection portion 22. 

[0087] The guide part 27 may have guide fixing protrusions 272 that protrude in the opposite direction to the flow direction D1. The redirection portion 22 may have, in the inner surface thereof, insertion holes 281 into which the guide fixing protrusions 272 are inserted. As the guide fixing protrusions 272 are inserted into the insertion holes 281, the guide part 27 may be fixed to the redirection portion 22 well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tivy (US Patent No. 4249164) in view of Tanbour (US Publication No. 20090308332) and Ellender (US Publication No. 20080125916).
[AltContent: textbox (Tivy: Figure 2)]
    PNG
    media_image1.png
    387
    523
    media_image1.png
    Greyscale
Regarding claim 1, Tivy teaches a bell mouth comprising (8B: primary element, annotated Figure 2): an upstream body including an upstream-side opening formed to allow air introduced from an air supply duct to pass through and an upstream measurement portion connected with a differential-pressure acquisition device configured to use pressure of the air in the upstream-side opening (16 or 37 on 2 upstream duct, column 4 lines 14 to 23, abstract, column 1 lines 7 to 15) , … a differential-pressure generation part located downstream of the upstream body with respect to a flow direction of the air (annotated Figure 2), …, and a downstream body including a downstream-side opening formed to allow the air passing through the differential-pressure generation part to pass through (annotated Figure 2) and a downstream measurement portion connected with the differential-pressure acquisition device (16 or 37 on 3 downstream duct, column 4 lines 14 to 23, abstract, column 1 lines 7 to 15, annotated Figure 2), wherein the differential- pressure generation part includes a differential-pressure opening formed through the differential-pressure generation part along the flow direction (8B has a hole in it) to allow the air to flow from the upstream-side opening to the downstream-side opening (column 1 lines 7 to 15).

[AltContent: textbox (Tanbour: Figure 3)]Tanbour teaches the air supply duct being configured to guide the air into a water-heating device from the outside (Figure 3, 24, paragraph 0005, 0030 and 0049) to provide air to the combustion chamber assembly (paragraph 0023). 

    PNG
    media_image2.png
    725
    397
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Tivy to include the air supply duct being configured 
Ellender teaches the differential-pressure generation part having a structure configured to reduce the pressure of the air passing through the differential-pressure generation part (paragraph 0011) to calculate the instantaneous flow rate and to accumulate flow volume over time (paragraph 0012).
[AltContent: textbox (Ellender: Figure 1)]
    PNG
    media_image3.png
    446
    323
    media_image3.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the differential-pressure generation part having a structure configured to reduce the pressure of the air passing through the differential-pressure generation part in view of Ellender to calculate the instantaneous flow rate and to accumulate flow volume over time.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the differential-pressure generation part includes a 
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the upstream measurement portion extends along a direction across the flow direction to guide the air from the upstream-side opening to the differential-pressure acquisition device (Tivy: 16 or 37 on 3 or 2 duct, abstract, column 4 lines 14 to 23, column 4 lines 46 to 56), and wherein the downstream measurement portion extends along a direction across the flow direction to guide the air from the downstream-side opening to the differential-pressure acquisition device (Tivy: 16 or 37 on 3 or 2 duct, abstract, column 4 lines 14 to 23, column 4 lines 46 to 56).
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tivy (US Patent No. 4249164), in view of Tanbour (US Publication No. 20090308332), and Ellender (US Publication No. 20080125916) as applied to claim 2 in further view Halmi (US Patent No. 4528847).
Regarding claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the differential-pressure opening has a smaller diameter than the upstream-side opening and the downstream-side opening.
Halmi teaches wherein the differential-pressure opening has a smaller diameter than the upstream-side opening and the downstream-side opening (annotated Figure 4, column 8 lines 20 to 57) to obtain highly accurate flow measurements (column 8 lines 58 to 63).
[AltContent: textbox (Halmi: Figure 4)]
    PNG
    media_image4.png
    375
    470
    media_image4.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the differential-pressure opening has a smaller diameter than the upstream-side opening and the downstream-side opening in view of the teachings of Halmi to obtain highly accurate flow measurements.
Regarding claim 5, the combined teachings teach the invention as described above but do not expressly teach wherein the upstream-side opening, the downstream-side opening, and the differential- pressure opening form concentric circles.
Halmi further teaches wherein the upstream-side opening, the downstream-side opening, and the differential- pressure opening form concentric circles (annotated Figure 4, column 7 lines 47 to column 8 line 19) to obtain highly accurate flow measurements (column 8 lines 58 to 63).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the upstream-side .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tivy (US Patent No. 4249164) in view of Tanbour (US Publication No. 20090308332), Ellender (US Publication No. 20080125916), and Halmi (US Patent No. 4528847) as applied to claim 2 in further view of Hirose (US Publication No. 20110315905).
Regarding claim 4, the combined teachings teach the invention as described above but do not expressly teach wherein the upstream-side opening has a smaller diameter than the downstream-side opening.
Hirose teaches wherein the upstream-side opening has a smaller diameter than the downstream-side opening (Figure 2) to completely prevent external leaks from the sealing part of the orifice plate (paragraph 0080).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the upstream-side opening has a smaller diameter than the downstream-side opening in view of the further teachings of Hirose to completely prevent external leaks from the sealing part of the orifice plate.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tivy (US Patent No. 4249164) in view of Tanbour (US Publication No. 20090308332) and Ellender (US Publication No. 20080125916) as applied to claim 6 in further view of Khalifia (US Publication No. 20160084686).
Regarding claim 7, the combined teachings teach the invention as described above but do not expressly teach wherein the direction in which the upstream measurement portion extends and the direction in which the downstream measurement portion extends are not parallel to each other.
Khalifia teaches wherein the direction in which the upstream measurement portion extends and the direction in which the downstream measurement portion extends are not parallel to each other 
[AltContent: textbox (Khalifia: Figure 3A and 3B)]
    PNG
    media_image5.png
    591
    498
    media_image5.png
    Greyscale
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the direction in which the upstream measurement portion extends and the direction in which the downstream measurement portion extends are not parallel to each other in view of the teachings of Khalifia to optimize configurations and techniques involving vortex ring generation for flowmeter applications.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tivy (US Patent No. 4249164) in view of Tanbour (US Publication No. 20090308332), and Ellender (US Publication No. 20080125916) as applied to claim 1 in further view of Hirose (US Publication No. 20110315905).
Regarding claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein the downstream body further includes a downstream ring portion having an inner circumferential surface configured to define the downstream-side opening, wherein the upstream body further includes an upstream ring portion having an inner circumferential surface configured to define the upstream-side opening and an upstream surrounding portion protruding from a periphery of the upstream ring portion along the flow direction to form, together with the upstream ring portion, an insertion space into which the downstream ring portion is inserted and wherein in the insertion space, the differential-pressure generation part is fixed between the upstream ring portion and the downstream ring portion when the downstream ring portion is inserted into the insertion space.
Hirose teaches wherein the downstream body (2) further includes a downstream ring portion (2d) having an inner circumferential surface configured to define the downstream-side opening (2a), wherein the upstream body (3) further includes an upstream ring portion (3a) having an inner circumferential surface configured to define the upstream-side opening (annotated Figure 2) and an upstream surrounding portion protruding from a periphery of the upstream ring portion along the flow direction (3d)to form, together with the upstream ring portion, an insertion space into which the downstream ring portion is inserted (annotated Figure 2 and 1, paragraphs 0073 to 0074) and wherein in the insertion space, the differential-pressure generation part (4) is fixed between the upstream ring portion (3a) and the downstream ring portion (2d) when the downstream ring portion (2d) is inserted into the insertion space (annotated Figure 2 and 1, paragraphs 0073 to 0074) to completely prevent external leaks from the sealing part of the orifice plate (paragraph 0080).

    PNG
    media_image6.png
    267
    357
    media_image6.png
    Greyscale
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the downstream body further includes a downstream ring portion having an inner circumferential surface configured to define the downstream-side opening, wherein the upstream body further includes an upstream ring portion having an inner circumferential surface configured to define the upstream-side opening and an upstream surrounding portion protruding from a periphery of the upstream ring portion along the flow direction to form, together with the upstream ring portion, an insertion space into which the downstream ring portion is inserted and wherein in the insertion space, the differential-pressure generation part is fixed between the upstream ring portion and the downstream ring portion when the downstream ring portion is inserted into the insertion space in view of the teachings of Tanbour to completely prevent external leaks from the sealing part of the orifice plate.
[AltContent: textbox (Hirose: Figure 2)]Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbour (US Publication No. 20090308332) in view of Tivy (US Patent No. 4249164) and Ellender (US Publication No. 20080125916).
Regarding claim 9, Tanbour teaches an air supply control system of a water-heating device, comprising (abstract: The controller receives input from a pressure sensor in the air intake assembly): 
a blower configured to forcibly feed air into a burner of the water-heating device (abstract: A water heater includes an air intake assembly that includes a blower for providing primary and secondary air to a combustion chamber at pressures above atmospheric pressure), a bell mouth configured to deliver, to the blower (paragraph 0037), the air introduced from outside the water-heating device (paragraph 0033, Figure 3); …, and a processor configured to receive the obtained differential pressure and control the blower, based on the obtained differential pressure (paragraphs 0027 and 0049, abstract: The controller controls operation of the blower and a gas valve), … the differential-pressure generation part having a structure configured to reduce pressure of the air passing through the differential-pressure generation part (paragraph 0011).
However Tanbour does not expressly teach a differential-pressure acquisition device connected to the bell mouth to obtain a differential pressure of the air passing through the bell mouth;  wherein the bell mouth includes:  an upstream-side opening formed to allow the introduced air to pass through; 
a differential-pressure generation part located downstream of the upstream-side opening with respect to a flow direction of the air, and a downstream-side opening formed to allow the air passing through the differential-pressure generation part to pass through, and wherein the differential pressure obtained by the differential-pressure acquisition device corresponds to a difference between pressure in the upstream-side opening and pressure in the downstream-side opening.
Tivy teaches a differential-pressure acquisition device (16 or 37, column 4 lines 14 to 23, Figure 11) connected to the bell mouth (8B: primary element) to obtain a differential pressure of the air passing through the bell mouth (abstract, annotated Figure 2); wherein the bell mouth includes (8B, annotated Figure 2): an upstream-side opening formed to allow the introduced air to pass through (8B, annotated Figure 2);  a differential-pressure generation part located downstream of the upstream-side opening with respect to a flow direction of the air (annotated Figure 2), and a downstream-side opening formed to allow the air passing through the differential-pressure generation part to pass through (annotated Figure 2), and wherein the differential pressure obtained by the differential-pressure acquisition device corresponds to a difference between pressure in the upstream-side opening and pressure in the 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Tanbour to include a differential-pressure acquisition device connected to the bell mouth to obtain a differential pressure of the air passing through the bell mouth; wherein the bell mouth includes: an upstream-side opening formed to allow the introduced air to pass through;  a differential-pressure generation part located downstream of the upstream-side opening with respect to a flow direction of the air, and a downstream-side opening formed to allow the air passing through the differential-pressure generation part to pass through, and wherein the differential pressure obtained by the differential-pressure acquisition device corresponds to a difference between pressure in the upstream-side opening and pressure in the downstream-side opening  in view of the teachings of Tivy to compensate the output signal of the delta-P transducer for variations in temperature and/or pressure of the fluid.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbour (US Publication No. 20090308332) in view of Tivy (US Patent No. 4249164) and Sprenkle (US Patent No. 2929248).
Regarding claim 10, Tanbour teaches an air supply assembly comprising (abstract: The controller receives input from a pressure sensor in the air intake assembly): an air supply duct including a duct body configured to guide introduced air downward (Figure 3), a redirection portion configured to guide the air from the duct body in one direction parallel to a horizontal direction (the bottom radius of 25 near 260 as shown in Figure 7, paragraph 0033: the outlet side 298 is below the partition 235 and communicates with the combustion chamber assembly 20 through the elbow 260), and a stabilizing portion extending from the redirection portion along a flow direction of the air changed in the redirection portion (the the outlet side 298 is below the partition 235 and communicates with the combustion chamber assembly 20 through the elbow 260), wherein the stabilizing portion is longer than the redirection portion with respect to the flow direction (the bottom horizontal straight portion of 260 as shown in Figure 6 is longer than the bottom radius of 25 near 260 as shown in Figure 7).
However Tanbour does not expressly teach and a bell mouth including a differential-pressure generation part and a measurement portion, the differential-pressure generation part being formed to allow the air delivered from the stabilizing portion to pass through and having a structure configured to reduce pressure of the air passing through the differential-pressure generation part, and the measurement portion being connected to a differential-pressure acquisition device configured to obtain a difference between pressure upstream of the differential-pressure generation part and pressure downstream of the differential-pressure generation part with respect to the flow direction of the air, wherein the stabilizing portion is longer than the redirection portion with respect to the flow direction.
Tivy teaches and a bell mouth including a differential-pressure generation part (8B, annotated Figure 2) and a measurement portion (16 or 37 on 3 downstream duct, column 4 lines 14 to 23, abstract, column 1 lines 7 to 15, annotated Figure 2), the differential-pressure generation part being formed to allow the air delivered from the stabilizing portion to pass through and having a structure configured to reduce pressure of the air passing through the differential-pressure generation part (8B, annotated Figure 2), and the measurement portion being connected to a differential-pressure acquisition device configured to obtain a difference between pressure upstream of the differential-pressure generation part and pressure downstream of the differential-pressure generation part with respect to the flow direction of the air (16 or 37 on 3 downstream duct, column 4 lines 14 to 23, abstract, column 1 lines 7 to 15, annotated Figure 2) to compensate the output signal of the delta-P transducer for variations in temperature and/or pressure of the fluid (column 1 lines 51 to 57).

Sprenkle teaches wherein the stabilizing portion (Figure 1: pipe before 14) is longer than the redirection portion (32) with respect to the flow direction (Figure 1, column 3 lines 38 to 57) to establish a uniform velocity profile (column 3 lines 49 to 57).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the stabilizing portion is longer than the redirection portion with respect to the flow direction in view of the teachings of Sprenkle to establish a uniform velocity profile.
[AltContent: textbox (Sprenkle: Figure 1)]
    PNG
    media_image7.png
    654
    439
    media_image7.png
    Greyscale

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbour (US Publication No. 20090308332) in view of Tivy (US Patent No. 4249164) and Sprenkle (US Patent No. 2929248) as applied to claim 10 in further view of Bessette (US Publication No. 20180172519).
Regarding claim 14, the combined teachings teach the invention as described above but do not expressly teach wherein the bell mouth has a plurality of bell mouth fixing protrusions, and wherein the air supply duct has coupling holes in positions corresponding to positions of the plurality of bell mouth fixing protrusions such that the bell mouth is fixed to a predetermined position as the plurality of bell mouth fixing protrusions are inserted into the coupling holes.

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the bell mouth has a plurality of bell mouth fixing protrusions, and wherein the air supply duct has coupling holes in positions corresponding to positions of the plurality of bell mouth fixing protrusions such that the bell mouth is fixed to a predetermined position as the plurality of bell mouth fixing protrusions are inserted into the coupling holes in view of the teachings of Bessette to allow the instruments to be secured to a supporting structure via the mounting flanges. 

    PNG
    media_image8.png
    306
    456
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    38
    158
    media_image9.png
    Greyscale
For clarity, the combined teachings teach much of the claimed structure. Bessette teaches the technique of using screws or protrusions through the body of a pressure and temperature instrument so the instrument can be securely attached to a panel in a predetermined position. Because Bassette .  
Allowable Subject Matter
Claims 11 to 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Examiner finds that the body of prior art teaches various components of differential pressure measuring devices that are used in a variety of applications. Much of the prior art contain parts and pieces specifically claimed by the applicant; however, Examiner was unable to find prior art that would read on the guide part as claimed, depicted in Figure 12, and described in the specification [0085 - 0087]. Furthermore, Examiner was able to find Sprenkle (US Patent No. 2929248) which teaches adding a straightener before an element and Bullock (US Patent No. 1559156) which teaches adding two “pressure difference creating devices of the orifice type” in a straight pipe/duct, but Examiner was unable to locate prior art with the particular shape as depicted in Figure 12 that would “be disposed in the redirection portion and may form a slope slighter than the slope of a lower end of the inner surface of the redirection portion with respect to the vertical direction” and “be formed of a material having elasticity and may be formed to cover part of the inner surface of the redirection”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pardoe (US Patent No. 1850030) teaches a venture meter. 
Choo (US Publication No. 20190219470) teaches an airflow sensor.

Lyons (US Publication No. 20090084328) teaches water heaters with combustion air inlet.
Ciobanu (US Publication No. 20030097880) teaches a multi-stage variable orifice flow obstruction sensor.
Mapelsden (US Patent No. 1419876) teaches a flow tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762